Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,4-7,10,13-15,18, 19, 27, 37, 39, 40 and 47 are pending.  
See interview summary filed 11/29/2021. 
Search for linking the critical limitations of the claims, that is compounds recited in these claims RN 1198620-95-9, RN 1198620-56-2  and RN 1198620-49-3 to LDL return no hits. 
Claims 1,4-7,10,13-15,18, 19, 27,37,39, 40 and 47 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625